PER CURIAM.
Pursuant to rule 1-12.1, Rules Regulating The Florida Bar, the board of gover*1120nors of The Florida Bar petitions this Court to amend rules 6-12.3(e) and 6-10.6, Rules Regulating The Florida Bar, pertaining to continuing legal education. The bar published these proposed amendments, but neither it nor this Court has received any response concerning the proposals. Therefore, after considering the petition, paragraph (c) is added to rule 6-12.3, to read as follows:
(c) A basic skills or entry level training program developed and presented by a governmental entity may be eligible to receive CLER credit subject to the approval of the board of legal specialization and education. If approved, credit earned through attendance at such course, within eight (8) months prior to admission to The Florida Bar, shall be applicable under rule 6-10.3(b).
Rule 6-10.6 is amended to read as follows:
6-10.6 Reinstatement.
Any member suspended from the practice of law for failure to meet continuing legal education requirements may be reinstated by the Court board of governors upon a showing that the noncompliance has been corrected and upon payment to tThe board of legal specialization and education Florida Bar of a uniform reinstatement fee, as established by the board of governors.
These amendments will be effective immediately upon the filing of this opinion.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.